Name: Commission Regulation (EEC) No 1549/92 of 16 June 1992 reintroducing the levying of the customs duties applicable to products of CN code 8528 10 originating in Malaysia, to which the preferential arrangements of Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/16 Official Journal of the European Communities 18 . 6. 92 COMMISSION REGULATION (EEC) No 1549/92 of 16 June 1992 reintroducing the levying of the customs duties applicable to products of CN code 8528 10 originating in Malaysia, to which the preferential arrangements of Council Regulation (EEC) No 3831/90 apply Whereas, in the case of products of CN code 8528 10 originating in Malaysia, the individual ceiling amounts to ECU 4 631 000 ; whereas that ceiling was reached on 25 March 1992, by charges of imports into the Com ­ munity of the products in question originating in Malaysia ; Whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Malaysia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefer ­ ences for 1991 in respect of certain industrial products originating in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of that Regulation, suspension of customs duties is accorded for 1992 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; whereas Article 7 of that Regula ­ tion provides that the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced as soon as the individual ceilings in question are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 21 June 1992, the levying of customs duties, suspended for 1992 pursuant to Council Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originating in Malaysia. Order No CN code Description 10.1055 8528 10 40 Television receivers (including video monitors and video projec ­ \ 8528 10 50 tors) whether or not combined in the same housing, with radio ­ 8528 10 71 broadcast receivers or sound or video recording or reproducing 8528 10 73 apparatus 8528 10 75  Colour 8528 10 78   Television projection equipment   Apparatus incorporating a videophonic recorder or re ­ producer   Television receivers with integral tube Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Council Regulation (EEC) No 282/92 (OJ No L 31 . 7. 2. 1992, p. 1 ).